DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/21 and 1/13/22 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

0.8≤0.06 X (Dv50)-2.5 X Dv50+Dv99≤12, and 
1.2≤0.2 X Dv50-0.006 X (Dv50)2+BET≤5
which is not enabled by the specification as filed.  The claims and present specification clearly define Dv50, Dv99 and BET along with the expressed units.  However, the remaining numerical values are not provided with units either in the claims or in the specification as filed.  Specifically, at least the endpoint values of 0.8, 12, 1.2 and 5 (and the entire equations) are not enabled by the specification as no units are expressed.  Examiner notes Dv50 and Dv99 are expressed in m while BET is expressed in m2/g, as recited by the presently claimed invention and the specification as filed.  
	At least claims 19 and 29 recite:
	Dv99≤0.8THK≤40
which is not enabled by the specification as filed.  The claims and present specification clearly define THK along with the expressed units.  However, the remaining numerical values are not provided with units either in the claims or in the specification as filed.  Specifically, at least the values of 0.8 and 40 are not enabled by the specification as no units are expressed.  Examiner notes THK is expressed in m, as recited by the presently claimed invention and the specification as filed.  
 	At least claims 20 and 30 recite:
  	1.2≤CW/(THK x 1540.25) x 1000≤1.9
which is not enabled by the specification as filed.  Neither the claims and nor the present specification clearly define CW or THK.  Note claim 20 does not depend from claim 19, thus, the units of THK are not expressed by claim 20.  Claim 20 recites “a the anode material and a CW of the anode active material layer.  Furthermore, the remaining numerical values are not provided with units either in the claims or in the specification as filed.  Specifically, at least the values of 1.2, 1540.25, 1000 and 1.9 (and the entire equation) are not enabled by the specification as no units are expressed.  Examiner notes CW is expressed in mg, as recited by the presently claimed invention and the specification as filed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At least claims 15, 17 and 27 recite:
0.8≤0.06 X (Dv50)-2.5 X Dv50+Dv99≤12, and 
1.2≤0.2 X Dv50-0.006 X (Dv50)2+BET≤5
which is indefinite as multiple values in the equations do not recite units.  It is unclear what the equations encompass.
Claim 15 recites the limitation "the particle size" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the particle size" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the particle size" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the particle size" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “a C004/C110 ratio”, which is indefinite.  Neither C004 nor C110 is defined by the claim.  In addition, neither claim 17 nor claim 18 recite a material comprising the anode active material layer.
Claim 19 recites the limitation "the particle size Dv99" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 recites Dv99 represents “a value””.
At least claims 19 and 29 recite:
	Dv99≤0.8THK≤40
which is indefinite as multiple values in the equation do not recite units.  It is unclear what the equation encompasses.
	Claim 20 recites “a coating weight of the anode material’, which is indefinite.  It is unclear what “a coating weight” encompasses.  The claim recites a coating weight of the anode material and then recites CW represents the coating weight in mg of the anode active material layer.
At least claims 20 and 30 recite:
  	1.2≤CW/(THK x 1540.25) x 1000≤1.9

	Claim 21 recites “claims 17”.  Examiner suggests “claim 17”.
Claim 23 recites the limitation "the anode active material layer has a CW" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitations "a Dv50", “a Dv99” and “a specific surface area” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 27 recites the limitation "the particle size" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the particle size" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “a C004/C110 ratio”, which is indefinite.  Neither C004 nor C110 is defined by the claim.  In addition, neither claim 27 nor claim 28 recite a material comprising the anode active material layer.
Claim 29 recites the limitation "the particle size Dv99" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 27 recites Dv99 represents “a value””.
Claim 30 recites “a coating weight of the anode material’, which is indefinite.  It is unclear what “a coating weight” encompasses.  The claim recites a coating weight of the anode material and then recites CW represents the coating weight in mg of the anode active material layer.
Claim 33 recites the limitation "the anode active material layer has a CW" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

	To the extent that claims are understood in view of the multiple 35 USC 112, 1st and 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yongxing, Study on preparation and safety of lithium ion power batteries; Doctoral Dissertation; Research on the Key Technology Basis and Safety of Lithium-ion Power Battery Manufacturing; Central South University, 2010 (pages 40-56 of machine translation).
	Yongxing teaches an anode material for power batteries comprising graphite (2.4-2.4.2).  Figure 2-8 shows a volume based particle size distribution of the graphite anode material.  Table 2-10 discloses particle size distribution and specific surface area (BET) values of several graphitic materials.
Table 2-l0	The particle size distribution and specific surface of several graphite materials
serial number 	DIO (m) 	D50 (m) 	D90 (m) 	BET (m2/g)
a 		15.733 		28.928 		51.630 		3.44
b 		12.415 		22.850 		40.645 		4.59
c 		11.374 		18.221 		28.893 		1.30
d 		6.890 		15.256 		31.210 		0.84

	Yongxing does not explicitly teach the equations recited by at least claims 15, 17, 19, 20, 27, 29 and 30.  However, the equations of the claimed invention have been rejected as indefinite.  One of skill would have found the claimed invention obvious because Yongxing teaches an anode material having the particle size distributions and specific surface areas disclosed by at least Figure 2-8 and Table 2-10.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727